ARNOLD, Judge.
In this appeal defendant challenges the sufficiency of the affidavit to establish probable cause upon which to issue the search warrant. A search warrant may not issue except upon finding of probable cause to search, and that finding of probable cause must be supported by facts and circumstances attested to in an affidavit accompanying application for the warrant. G.S. 15A-244. Probable cause to search means a reasonable ground to believe that a search of the place named will uncover the objects sought, and that the objects sought will aid in the apprehension or conviction of an offender. State v. Campbell, 282 N.C. 125, 191 S.E. 2d 752 (1972); State v. English, 27 N.C. App. 545, 219 S.E. 2d 549 (1975).
*517Justice Huskins stated, on behalf of our Supreme Court, in State v. Campbell, supra at 130:
“Probable cause cannot be shown ‘by affidavits which are purely conclusory, stating only the affiant’s or an informer’s belief that probable cause exists without detailing any of the “underlying circumstances” upon which that belief is based .... Recital of some of the underlying circumstances in the affidavit is essential if the magistrate is to perform his detached function and not serve merely as a rubber stamp-for the police.’ United States v. Ventresca, 380 U.S. 102, 13 L.Ed. 2d 684, 85 S.Ct. 741 (1965). The issuing officer ‘must judge for himself the persuasiveness of the facts relied on by a complaining officer to show probable cause. He should not accept without question the complainant’s mere conclusion. . . . ’ Giordenello v. United States, 357 U.S. 480, 2 L.Ed. 2d 1503, 78 S.Ct. 1245 (1958).”
The affidavit in the instant case avers complaints from anonymous informants, and it contains no information which enables the magistrate to judge either the credibility of the informants, or the correctness of their conclusions. Aguilar v. Texas, 378 U.S. 108 (1964); see also, State v. Vestal, 278 N.C. 561, 180 S.E. 2d 755 (1971).
While precise references to specific time and dates certainly are not required, the affidavit in question is too imprecise as to when observations were made by Rutherford County law officers. See, State v. English, supra. Moreover, the purchase of liquor in South Carolina is not an illegal activity, and the affidavit does not state how frequently purchases were made, or make any showing that such activity was unusual or suspicious in any way. Incidentally, we note that only one-half of a half pint of liquor was found on the premises.
The affidavit was insufficient to establish probable cause to issue the search warrant. Therefore, evidence obtained as a result of the search warrant was not admissible. Judgment is reversed, and this cause is remanded to Superior Court for proceedings not inconsistent with this opinion.
Reversed and remanded.
Judges Morris and Clark concur.